 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    MOHAMMAD SEDIQ ISHAQZAI,                  Case No. 5:19-CV-01627-PA-AFM
12
                          Petitioner,
                v.                              ORDER DISMISSING PETITION
13
                                                AS MOOT
14    KEVIN McALEENAN, et al.,
15
                          Respondents.
16

17          On August 27, 2019, Petitioner filed a petition for a writ of habeas corpus
18   pursuant to 28 U.S.C. § 2241. At the time he filed the petition, Petitioner was subject
19   to a final order of removal and was in custody of the United States Immigration and
20   Customs Enforcement (“ICE”). The petition challenges Petitioner’s continued
21   detention by ICE pending his removal. Specifically, the petition alleges that
22   Petitioner has been detained without removal for longer than six months and is
23   entitled to be released under Zadvydas v. Davis, 533 U.S. 678 (2001). (ECF No. 2 at
24   3, 6-7.)
25          In their Answer to the Petition, on September 26, 2019, Respondents stated
26   that travel documents have been issued by the Government of Afghanistan and ICE
27   is in the process of scheduling a return flight with a final destination of Afghanistan.
28   (ECF No. 7.)
 1         On February 12, 2020, Respondents filed a notice that Petitioner was removed
 2   from the United States in January 2020, including a declaration from the Deportation
 3   Officer verifying that Petitioner was removed in January 2020. (ECF No. 17.) As a
 4   result, Respondents urge that the petition should be denied and the case dismissed as
 5   moot. (Id.) On February 27, 2020, Petitioner filed a response agreeing that Petitioner
 6   has been removed from the United States and that the petition is moot and should be
 7   dismissed without prejudice. (ECF No. 19.)
 8                                      DISCUSSION
 9         Federal court jurisdiction is limited to adjudication of actual cases and live
10   controversies. Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990); North
11   Carolina v. Rice, 404 U.S. 244, 246 (1971) (per curiam). A petition for a writ of
12   habeas corpus becomes moot when a prisoner who requests release from custody is
13   released before the court has addressed the merits of the petition. See Lane v.
14   Williams, 455 U.S. 624, 631 (1982); Spencer v. Kemna, 523 U.S. 1, 7 (1998). The
15   petition requests an order releasing Petitioner from ICE custody. (ECF No. 2 at 7.)
16   Petitioner, however, already has been released from ICE custody. As a result, there
17   is no additional relief that this Court could grant him. The only issue raised in the
18   habeas petition here, and the only one properly before this Court, is whether
19   Petitioner’s continued detention violates the Constitution. See Zadvydas, 533 U.S. at
20   689 (in light of the Constitution’s demands, an alien’s post-removal-period detention
21   is limited to “a period reasonably necessary to bring about that alien’s removal from
22   the United States”). As a result of Petitioner’s removal, the question of the
23   constitutional validity of his continued detention no longer presents a live
24   controversy.   See Martinez-Reyes v. Burns, 2011 WL 1375293, *2 (C.D. Cal.
25   Mar. 18, 2011) (“since petitioner’s removal from the United States has released him
26   from ICE custody, he has received the only relief this Court might provide him, and
27   the pending Petition is moot”), report and recommendation adopted, 2011 WL
28   1375163 (C.D. Cal. Apr. 11, 2011).
                                               2
 1         For the foregoing reasons, the petition is denied without prejudice, and the case
 2   is dismissed as moot.
 3         IT IS SO ORDERED.
 4

 5   DATED: February 29, 2020
 6

 7
                                            ________________________________
                                                 PERCY ANDERSON
 8                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
